                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GREAT AMERICAN ASSURANCE                           Case No.18-cv-03630-JSC
                                           COMPANY,
                                   8                     Plaintiff,                           ORDER RE: PLAINTIFF’S MOTION
                                   9                                                          FOR PARTIAL SUMMARY
                                                  v.                                          JUDGMENT
                                  10
                                           JOVITA M. BISHOP, et al.,                          Re: Dkt. No. 54
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Great American Assurance Company filed this action against Jovita M. Bishop and

                                  14   David Bishop d.b.a. Bishop’s Care Home seeking a determination that it has no duty to defend or

                                  15   indemnify the Bishops in a state court negligence and wrongful death lawsuit. Great American’s

                                  16   motion for partial summary judgment arguing that it is entitled to judgment as a matter of law that it

                                  17   owes no continuing defense or indemnity obligation to Jovita Bishop in the underlying action is now

                                  18   pending before the Court.1 (Dkt. No. 54.) Having considered the parties’ briefs and having had the

                                  19   benefit of oral argument on February 21, 2019, the Court DENIES the motion. Great American has

                                  20   failed to show that as a matter of law all of Ms. Bishop’s conduct at issue in the underlying state

                                  21   court action falls within either the criminal act or abuse exclusions of the relevant policy.

                                  22                                   SUMMARY JUDGMENT EVIDENCE

                                  23           In 2007, Jovita Bishop and her husband, David Bishop, opened Bishop’s Care Home in

                                  24   Rohnert Park, California. (Dkt. No. 60-3 at ¶ 3.) At the time she opened the facility, Ms. Bishop

                                  25   obtained a business insurance package from Great American. (Id. at ¶ 6.) In 2014, Marie

                                  26   Giordano became a resident of Bishop’s Care Home. (Id. at ¶ 13.) Ms. Giordano had Parkinson’s

                                  27
                                       1
                                        All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  28
                                       636(c). (Dkt. Nos. 6, 10 & 17.)
                                   1   disease, Alzheimer’s and cardiac conditions. (Id.) In December 2015, Ms. Bishop’s staff alerted

                                   2   her that Ms. Giordano had a skin tear which had developed into a pressure sore. (Id. at ¶ 15.) Ms.

                                   3   Bishop instructed her staff to reposition her every few hours and notified Ms. Giordano’s son of

                                   4   the pressure sore. (Id.) On December 23, 2015, Ms. Giordano was transported to Sutter Regional

                                   5   Hospital for evaluation and was diagnosed with a stage IV pressure sore as well as other sores and

                                   6   admitted to the hospital for treatment. (Id. at ¶¶ 19-20.) A week later, Ms. Giordano was

                                   7   discharged from Sutter Regional Hospital and transferred to Creekside Convalescent Hospital.

                                   8   (Id. at ¶ 20.) On January 12, 2016, Ms. Giordano died at Creekside Convalescent Hospital. (Id. at

                                   9   ¶ 22.)

                                  10            Six months later, Ms. Giordano’s sons filed a complaint against Jovita Bishop doing

                                  11   business as Bishop’s Care Home in the Sonoma County Superior Court (the “Giordano action”).

                                  12   (Dkt. No. 60-2 at 2 (Ex. A). 2) The Giordano action initially pled five causes of action: (1) neglect;
Northern District of California
 United States District Court




                                  13   (2) elder abuse; (3) negligence; (4) breach of written contract; and (5) wrongful death. 3 The

                                  14   complaint alleges that Bishop’s care home was understaffed and inadequately trained, and that

                                  15   while in Bishop’s care Ms. Giordano’s condition declined to such an extent that she had to be

                                  16   taken to an acute care facility where she was found to be malnourished and to have pressure sores.

                                  17   (Id. at ¶ 13.) The complaint references an attached Coroner’s report which indicates that Ms.

                                  18   Giordano’s cause of death was “Organizing Bronchopneumonia” with the “Other Significant

                                  19   Conditions [of] multiple decubitus ulcers, dementia, and cirrhosis.” (Dkt. No. 60-2 a 22.)

                                  20            Bishop tendered the defense of the action to Great American. Great American responded

                                  21   by issuing a reservation of rights letter to Ms. Bishop. (Dkt. No. 57 at 275.) The letter accepted

                                  22   tender of defense for the Giordano action “under a full and complete reservation of rights…fully

                                  23   and expressly reserve[ing] all of its rights as to indemnity.” (Id.)

                                  24

                                  25   2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.)
                                  26   3
                                         Ms. Bishop’s unopposed request for judicial notice of the complaint filed in the Giordano action
                                  27   is GRANTED. (Dkt. No. 60-1.) See United States ex. rel. Robinson Rancheria Citizens Council
                                       v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.1992) (“we may take notice of proceedings in other
                                  28   courts, both within and without the federal judicial system, if those proceedings have a direct
                                       relation to the matters at issue.”)
                                                                                          2
                                   1          Six months after Great American accepted the defense of the civil action, a criminal

                                   2   complaint was filed against Ms. Bishop and Lauro Frias Llanda, another staff member at the care

                                   3   facility. (Dkt. No. 55 at 26.4) The complaint charged Ms. Bishop and Mr. Llanda with violations of

                                   4   California Penal Code Section 368(b)(1) with enhancements. (Id. at 27.) In February 2018, Ms.

                                   5   Bishop pled no contest to a violation of Section 368(b)(1), but not the enhancements. (Id. at 30.)

                                   6          In 2018, the plaintiffs in the Giordano action dismissed their causes of action for neglect

                                   7   and elder abuse, but maintained their claims for negligence and wrongful death. (Dkt. No. 60-2 at

                                   8   30 (Ex. B).)

                                   9                                   PROCEDURAL BACKGROUND

                                  10          Great American filed this action for declaratory relief against Jovita and David Bishop

                                  11   doing business as Bishop’s Care Home. (Dkt. No. 1.) Great American seeks a declaration that it

                                  12   is not required to defend or indemnify the Bishops because it is not obligated to defend or
Northern District of California
 United States District Court




                                  13   indemnify lawsuits seeking damages arising out of a criminal act or abuse. The Bishops thereafter

                                  14   filed a counterclaim for breach of contract, breach of the covenant of good faith and fair dealing,

                                  15   and declaratory relief against Great American and their insurance broker NEK Insurance. (Dkt.

                                  16   No. 8.) Great American then filed a motion for partial summary judgment as to its duty to defend

                                  17   and indemnify Ms. Bishop. (Dkt. No. 21.) The Court thereafter granted Ms. Bishop’s motion to

                                  18   continue the motion for summary judgment under Federal Rule of Civil Procedure 56(d). (Dkt.

                                  19   No. 454.) Great American then filed the now pending amended motion for partial summary

                                  20   judgment which is fully briefed. (Dkt. Nos. 54 and 60.)

                                  21          The Giordano action was set for trial on March 1, 2019; however, on February 20, 2019,

                                  22   Great American notified the Court that the Giordano action had settled in principle. (Dkt. No. 67.)

                                  23
                                       4
                                  24     Great American requests that the Court take judicial notice of the complaint in the Giordano
                                       action, the criminal complaint, Ms. Bishop’s “Felony Advisement of Rights, Waiver, and Plea,”
                                  25   and a print out of the docket in the criminal case. (Dkt. No. 55.) Judicial notice is appropriate for
                                       “undisputed matters of public record, including documents on file in federal or state courts.”
                                  26   Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (internal citation omitted). Ms.
                                       Bishop has not objected to Great American’s request for judicial notice. Accordingly, the Court
                                  27   GRANTS the Request for Judicial Notice as to Exhibits B, C, and D which are part of the public
                                       record and easily verifiable. See Fed. R. Evid. 201. The copy of the complaint in the Giordano
                                  28   action attached to the request for judicial notice does not include all the pages and the Court thus
                                       declines to take judicial notice of this version of the complaint.
                                                                                           3
                                   1                                                DISCUSSION

                                   2           Great American insists that it does not owe Ms. Bishop a continuing defense or indemnity

                                   3   obligation because of her criminal conviction for felony elder abuse. Ms. Bishop counters that Great

                                   4   American is estopped from enforcing the criminal act or abuse exclusions because it delayed in raising

                                   5   the exclusions and she detrimentally relied on Great American’s failure to invoke the exclusions when

                                   6   she entered a no contest plea to the elder abuse offense. In the alternative, Ms. Bishop contends that

                                   7   the Court cannot conclude as a matter of law that the either exclusion applies based on the evidence

                                   8   currently before the Court. Because the Court agrees with Ms. Bishop on this latter question, Great

                                   9   American’s motion for summary judgment must be denied.

                                  10   A. The Criminal Act and Abuse Exclusions

                                  11           “It has long been a fundamental rule of law that an insurer has a duty to defend an insured

                                  12   if it becomes aware of, or if the third party lawsuit pleads, facts giving rise to a potential for
Northern District of California
 United States District Court




                                  13   coverage under the insuring agreement.” Waller v. Truck Ins. Exchange, 11 Cal.4th 1, 19 (1995).

                                  14   “This duty, [ ] applies even to claims that are groundless, false, or fraudulent, [and] is separate

                                  15   from and broader than the insurer’s duty to indemnify.” Id. (internal citation and quotation marks

                                  16   omitted). “Thus, when a suit against an insured alleges a claim that potentially could subject the

                                  17   insured to liability for covered damages, an insurer must defend unless and until the insurer can

                                  18   demonstrate, by reference to undisputed facts, that the claim cannot be covered. In order to

                                  19   establish a duty to defend, an insured need only establish the existence of a potential for coverage;

                                  20   while to avoid the duty, the insurer must establish the absence of any such potential.” Palp, Inc. v.

                                  21   Williamsburg Nat’l Ins. Co., 200 Cal. App. 4th 282, 289 (2011) (internal citation omitted).

                                  22   “However, where there is no possibility of coverage, there is no duty to defend.” Waller, 11

                                  23   Cal.4th at 19.

                                  24           While insurance contracts have special features, “they are still contracts to which the

                                  25   ordinary rules of contractual interpretation apply.” Bank of the West v. Sup. Ct., 2 Cal.4th 1254,

                                  26   1264 (1992). Generally, “[u]nder statutory rules of contract interpretation, the mutual intention of

                                  27   the parties at the time the contract is formed governs interpretation” and that intent is to be

                                  28   inferred wherever possible solely from the written contract provisions. Waller, 11 Cal.4th at 18
                                                                                           4
                                   1   (citing Cal. Civ. Code, §§ 1636, 1639.) “The ‘clear and explicit’ meaning of these provisions,

                                   2   interpreted in their ‘ordinary and popular sense,’ unless ‘used by the parties in a technical sense or

                                   3   a special meaning is given to them by usage’, controls judicial interpretation.” Id. (quoting Cal.

                                   4   Civ. Code §§ 1644, 1638). “A policy provision will be considered ambiguous when it is capable

                                   5   of two or more constructions, both of which are reasonable.” Id. In interpreting the language of

                                   6   an insurance policy, a court should give the words used their plain and ordinary meaning. See

                                   7   Giddings v. Indus. Indem. Co., 112 Cal.App.3d 213, 218 (4th Dist.1980). “Any ambiguous terms

                                   8   are resolved in the insureds’ favor, consistent with the insureds’ reasonable expectations.” Safeco

                                   9   Ins. Co. of Am. v. Robert S., 26 Cal. 4th 758, 763 (2001) (internal citation and quotation marks

                                  10   omitted). Likewise, exclusionary clauses in insurance contracts are interpreted narrowly against

                                  11   the insurer and in favor of the insured. See Arenson v. Nat’l Automobile & Cas. Ins. Co., 45

                                  12   Cal.2d 81, 83 (1995).
Northern District of California
 United States District Court




                                  13            1.   Which Policy Governs

                                  14            Before the Court can address the substance of the exclusions, it must resolve the question

                                  15   of which exclusions apply. Ms. Bishop contends that Great American substantively amended her

                                  16   policy, and in particular, the at-issue professional liability coverage, abuse coverage, and criminal

                                  17   act and abuse exclusions without providing notice and therefore the amended language does not

                                  18   apply.

                                  19                   a. The 2007 Policy Language

                                  20            When Ms. Bishop first obtained her Great American BusinessPro Policy in 2007 she

                                  21   purchased both professional liability coverage and separate abuse coverage. (Dkt. No. 60-4 at

                                  22   124, 135.) The professional liability coverage was contained in the “Health Care Services

                                  23   Insurance Coverage C” Form CG 78 75. (Id. at 124.) As relevant here, the professional liability

                                  24   coverage contains two exclusions: “[d]amages arising directly or indirectly out of…[1] The

                                  25   performance by any insured of a criminal or fraudulent act” or “[2] bodily injury…arising out of

                                  26   the actual, threatened or alleged abuse, molestation, harassment or sexual conduct by any one of

                                  27   any person.” (Id. at 125 (Sec. I.2.e(3)-(4)).) The separate abuse coverage was provided through

                                  28   “The Abuse or Molestation Coverage Form” which only applied to “‘damages’ because of any
                                                                                         5
                                   1   actual, threatened, intentional or unintentional sexual conduct or misconduct, sexual or physical

                                   2   abuse or sexual molestation by anyone, of any person to which this insurance applies.” (Id. at 135

                                   3   (Sec.I.1.a).) The 2007 policy did not define the terms “abuse,” “physical abuse,” “performance,”

                                   4   and “damages” as they were used in either the professional liability coverage or the separate abuse

                                   5   coverage.

                                   6                  b. The 2015 Policy Language

                                   7          The 2015 Great American BusinessPro Policy which was in effect at the time of incident

                                   8   no longer included the Health Care Services Insurance Coverage C Form CG 78 75. Instead, the

                                   9   professional liability coverage was provided through “Professional Liability Insurance” Form CG

                                  10   87 10. (Dkt. No. 60-14 at 72 (Duke Depo. at 90:6-23.)) The criminal act and abuse exclusion

                                  11   language was also modified as follows:

                                  12                  2. Exclusions
Northern District of California
 United States District Court




                                  13
                                                      This insurance does not apply to any:
                                  14                  …
                                  15                  b. “Damages” because of any liability arising out of any criminal or
                                                      fraudulent act committed by or at the direction of the insured. This
                                  16                  exclusion applies regardless of:
                                                      (1) whether or not the criminal or fraudulent act constitutes a felony,
                                  17                  misdemeanor, violation, or any other particular type, grade, or level
                                                      of offense; and
                                  18
                                                      (2) whether or not the insured is prosecuted for, pleads guilty to, or is
                                  19                  convicted of any offense.
                                                      …
                                  20
                                                      s. “Damages” because of any liability arising out of “Abuse.”
                                  21   (Dkt. No. 60-5 at 219 (Professional Liability Insurance, Sec. I.2).) The section elsewhere defines
                                  22   “Abuse” in relevant part as “any actual, threatened, or alleged act, error, omission, conduct, or
                                  23   misconduct, that a claim or ‘suit’ alleges to be, or to constitute, any form of abuse (including but
                                  24   not limited to, elder abuse, child abuse, patient abuse, or abuse of a dependent person) under any
                                  25   applicable state or federal statute or regulation” and “any actual, threatened, or alleged act, error,
                                  26   omission, conduct, or misconduct, of one or more of the following kinds…non-sexual assault,
                                  27   non-sexual battery, or non-sexual abuse, of or directed at a person.” (Id. at 225 (Sec. VI.1.a-b).)
                                  28
                                                                                          6
                                   1          The language of the additional “Abuse or Molestation Coverage” Form CG 82 83 was also

                                   2   modified to exclude “bodily injury…arising out of…the actual, threatened or alleged abuse,

                                   3   molestation, harassment or sexual conduct by anyone of any person.” (Dkt. No. 60-5 at 168.) The

                                   4   Abuse or Molestation Coverage Form also excludes “Damages because of any liability arising out

                                   5   of any criminal or fraudulent act committed by or at the direction of the insured.” (Dkt. No. 60-5

                                   6   at 204 (Sec.I.2.b.).) Abuse has the same definition as it has under the Professional Liability

                                   7   provisions. (Id. at 211 (Sec. VI.1.a.).)

                                   8                  c. The 2007 Policy Language Governs

                                   9          “[T]he general rule [is] that one who assents to a contract is bound by its provisions and

                                  10   cannot complain of unfamiliarity with the language of the instrument.” Madden v. Kaiser Found.

                                  11   Hosps., 17 Cal. 3d 699, 710 (1976). “Thus, an insured has a duty to read his policy.” Fields v.

                                  12   Blue Shield of Cal., 163 Cal.App.3d 570, 578 (1985). However, “an insurance company is bound
Northern District of California
 United States District Court




                                  13   by a greater coverage in an earlier policy when a renewal policy is issued but the insured is not

                                  14   notified of the specific reduction in coverage.” Id. at 579. To be adequate, notice must be

                                  15   conspicuous, plain, and clear. Id.

                                  16          Ms. Bishop contends that the 2015 policy changes were “huge” because the “Abuse

                                  17   coverage was made so expansive that operators of RCFEs no longer had any professional liability

                                  18   coverage if they were accused of negligence in the care of an elder.” (Dkt. No. 60 at 18:5-8.) It is

                                  19   undisputed that Great American did not notify Ms. Bishop (or any other policyholder) when it

                                  20   discontinued use of the Health Care Services Insurance, Coverage C form for professional liability

                                  21   coverage and “incorporated it” into other policy provisions. (Dkt. No. 60-14 at 72 (Duke Depo.

                                  22   90:1-23).) Nor did Great American provide notice of the changes in the policy language

                                  23   regarding coverage under the separate Abuse or Molestation Coverage Form. (Id. at 84:17-86:24.)

                                  24   The question then is whether the changes between 2007 and 2015 were significant enough to

                                  25   require notice. Great American insists that they were not.

                                  26          While the 2007 Policy excluded damages caused by either the “performance by any

                                  27   insured of a criminal or fraudulent act” or “bodily injury” “arising out of” “actual, threatened or

                                  28   alleged abuse,” the 2015 Policy excludes damages “arising out of any criminal or fraudulent act
                                                                                         7
                                   1   committed by or at the direction of the insured as well as damages because of “any liability arising

                                   2   out of abuse” which is defined to include “elder abuse.” Compare Dkt. No. 60-4 at 125 (Sec.

                                   3   I.2.e.) with Dkt. No. 60-5 at 218 (Sec. I.2.b-s.).) That is, the 2015 Policy explicitly excludes elder

                                   4   abuse from its professional liability coverage whereas the 2007 version excludes coverage for

                                   5   undefined “abuse.” Ms. Bishop argues the 2007 Policy is ambiguous as to “abuse”—an ambiguity

                                   6   which the 2015 amendments arguably corrected. Likewise, while the 2007 Policy excludes

                                   7   “criminal acts” generally, the 2015 Policy excludes criminal acts regardless of whether the insured

                                   8   is prosecuted for, pleads guilty to, or is convicted of any offense. Ms. Bishop contends the changes

                                   9   mean that the criminal act exclusion under the 2007 Policy requires proof that the insured actually

                                  10   committed a criminal act while the 2015 Policy does not.

                                  11          Great American argues the caselaw only requires notice for “elimination of previously-

                                  12   provided coverage” rather than its “rewording of existing exclusions which did not materially
Northern District of California
 United States District Court




                                  13   change the scope of the exclusions.” (Dkt. No. 62 at 19:13-15.) Great American’s disavowal of

                                  14   the materiality of its amendments is unpersuasive.5 Where an insurance company reduces

                                  15   coverage, it is required to provide notice. Fields, 163 Cal.App.3d at 579; Metro. Bus. Mgmt., Inc.

                                  16   v. Allstate Ins. Co., 448 F. App’x 677, 678 (9th Cir. 2011); Allstate Ins. Co. v. Fibus, 855 F.2d

                                  17   660, 663 (9th Cir. 1988). As in Fields, this includes where the policy is amended to clarify

                                  18   ambiguous language. Fields, 163 Cal. App. 3d at 584. In any event, as Great American conceded

                                  19   at oral argument, if the Court concludes that Great American had a duty to defend under the 2007

                                  20   Policy (or, to be more precise, that it cannot be granted summary judgment that it did not), it does

                                  21   not matter if there is no coverage under the 2015 Policy: if there is coverage under the 2007 Policy

                                  22   but there is no coverage under the 2015 Policy that means that the 2015 amendments were

                                  23   material and Great Amendment was required to give Ms. Bishop notice of the changes. The Court

                                  24   will thus examine Great American’s duty to defend under the 2007 Policy.

                                  25          2. Whether the Exclusions Bar Coverage

                                  26
                                  27
                                       5
                                         Great American’s reliance on the Fourth Circuit Court of Appeal’s 1958 decision in Carva Food
                                       Corp. v. Equitable Fire & Marine Ins. Co. of Providence, R. I., 261 F.2d 254, 258 (4th Cir. 1958),
                                  28   a case decided under Virginia law, is puzzling as it irrelevant to the question of what is currently
                                       required under California law.
                                                                                        8
                                   1          Generally, a “carrier must defend a suit which [p]otentially seeks damages within the

                                   2   coverage of the policy.” Gray v. Zurich Ins. Co., 65 Cal. 2d 263, 275 (1966). Because “an insurer

                                   3   has a duty to defend the entire third party action if any claim encompassed within it potentially

                                   4   may be covered,” the Court does not look “to whether noncovered acts predominate in the third

                                   5   party’s action, but rather to whether there is any potential liability under the policy.” Horace

                                   6   Mann Ins. Co. v. Barbara B., 4 Cal. 4th 1076, 1084 (1993), as modified on denial of reh’g (May

                                   7   13, 1993). “The determination whether the insurer owes a duty to defend usually is made in the

                                   8   first instance by comparing the allegations of the complaint with the terms of the policy. Facts

                                   9   extrinsic to the complaint also give rise to a duty to defend when they reveal a possibility that the

                                  10   claim may be covered by the policy.” Id. Any doubt regarding coverage must be resolved in favor

                                  11   of the insured. CNA Cas. of California v. Seaboard Sur. Co., 176 Cal. App. 3d 598, 607 (1986).

                                  12          “The defense duty is a continuing one, arising on tender of defense and lasting until the
Northern District of California
 United States District Court




                                  13   underlying lawsuit is concluded or until it has been shown that there is no potential for coverage.”

                                  14   Montrose Chem. Corp. v. Superior Court, 6 Cal. 4th 287, 295 (1993) (internal citations omitted)

                                  15   (emphasis in original). Thus, to prevail in a lawsuit against an insurer alleging a breach of the

                                  16   duty to defend, “the insured must prove the existence of a potential for coverage, while the insurer

                                  17   must establish the absence of any such potential. In other words, the insured need only show that

                                  18   the underlying claim may fall within the policy coverage; the insurer must prove that it cannot.”

                                  19   Id. at 300 (emphasis in original). “[I]nsurers have a heavy burden when seeking summary

                                  20   judgment on the duty to defend.” Anthem Electronics, Inc. v. Pac. Emp’rs Ins. Co., 302 F.3d

                                  21   1049, 1056 (9th Cir. 2002).

                                  22                  a. Criminal Act Exclusion

                                  23          The criminal act exclusion in the 2007 Health Care Services Liability Coverage portion of

                                  24   the Policy applies to “damages arising directly or indirectly out of…[t]he performance by any

                                  25   insured of a criminal or fraudulent act.” (Dkt. No. 60-4 at 125 (Sec.I.2.e(3).) Great American

                                  26   insists that there is no possibility of coverage because the criminal elder abuse statute Ms. Bishop

                                  27   pled no contest to encompasses all the Giordano complaint allegations. In other words, all of the

                                  28   damages that the Giordano plaintiffs seek arose directly or indirectly from a criminal act
                                                                                         9
                                   1   performed by Ms. Bishop. The Court disagrees.

                                   2          The record establishes that Ms. Bishop pled no contest to a violation of California Penal

                                   3   Code § 368(b)(1). That statute states:

                                   4                  A person who knows or reasonably should know that a person is an
                                                      elder or dependent adult and who, under circumstances or conditions
                                   5                  likely to produce great bodily harm or death, willfully causes or
                                                      permits any elder or dependent adult to suffer, or inflicts thereon
                                   6                  unjustifiable physical pain or mental suffering, or having the care or
                                                      custody of any elder or dependent adult, willfully causes or permits
                                   7                  the person or health of the elder or dependent adult to be injured, or
                                                      willfully causes or permits the elder or dependent adult to be placed
                                   8                  in a situation in which his or her person or health is endangered, is
                                                      punishable by imprisonment in a county jail not exceeding one year,
                                   9                  or by a fine not to exceed six thousand dollars ($6,000), or by both
                                                      that fine and imprisonment, or by imprisonment in the state prison for
                                  10                  two, three, or four years.
                                  11   While it is undisputed that Ms. Bishop pled no contest to a violation of Section 368(b)(1), the

                                  12   record does not identify what conduct Ms. Bishop engaged in that constituted the criminal act; that
Northern District of California
 United States District Court




                                  13   is, what is it that Ms. Bishop did that violated Penal Code § 368(b)(1)? Without the record being

                                  14   undisputed as to the conduct to which Ms. Bishop admitted, Great American cannot meet its

                                  15   burden of proving that all of the damages sought in Giordano action arose from such conduct.

                                  16          The Giordano complaint does not allege that it is seeking damages arising from Ms.

                                  17   Bishop’s criminal act. Instead, in making claims for negligence and wrongful death, the Giordano

                                  18   complaint alleges: Ms. Bishop “constantly understaffed” the facility, Ms. Bishop “sacrificed

                                  19   MARIE’s medical needs in order to save money,” “[t]he staff, inexcusably failed to adequately

                                  20   administer and monitor MARIE’s medication and handled her roughly and caused unnecessary

                                  21   bruising,” and the staff “was not properly trained and oriented regarding the appropriate care

                                  22   levels of their residents and re treating, documenting and reporting the development of pressure

                                  23   sores.” (Dkt. No. 60-2 at 2 (Ex. A) at ¶¶ 10, 13.) Great American has no duty to defend only if all

                                  24   of these alleged acts are the criminal act to which Ms. Bishop pled no contest and thus fall within

                                  25   the criminal act exclusion. See Horace Mann Ins. Co., 4 Cal.4th at 1081 (“the carrier must defend

                                  26   a suit which potentially seeks damages within the coverage of the policy”).

                                  27          Great American argues that because all of the alleged conduct in the Giordano complaint

                                  28   could constitute criminal elder abuse under Penal Code section 368(b)(1), all of the damages
                                                                                        10
                                   1   sought necessarily arose directly or indirectly from the criminal act to which Ms. Bishop pled no

                                   2   contest. Great American’s argument fails for two reasons. First, it does not cite anything to

                                   3   support its assertion that, for example, causing the death of a patient by understaffing the care

                                   4   facility—one of the complaint’s allegations—constitutes a violation of Penal Code Section

                                   5   368(b)(1). Second, even if everything alleged in the Giordano complaint could be a violation of

                                   6   Penal Code section 368(b)(1) under the right circumstances, it is not undisputed on the record

                                   7   before the Court that Ms. Bishop admitted to such criminal conduct. Again, Great American

                                   8   offers no evidence as to the facts underlying Ms. Bishop’s no contest plea, that is, the facts that

                                   9   she admitted. All the record shows is that Ms. Bishop pled no contest to a violation of Penal Code

                                  10   Section 368(b)(1) arising from her care of Ms. Giordano. Since Great American has not

                                  11   established what conduct Ms. Bishop admitted to through her no contest plea, it has not

                                  12   established that all of the damages sought in the Giordano complaint arise from her criminal act—
Northern District of California
 United States District Court




                                  13   whatever it may be.

                                  14          Horace Mann is instructive. There, the insurer did not have a duty to defend an action

                                  15   seeking damages resulting from a teacher’s sexual molestation of a student. 4 Cal. 4th at 1081-82.

                                  16   The insured pled no contest to sexual molestation of the student and the insurer therefore denied

                                  17   any duty to defend. The California Supreme Court held, however, that because the underlying

                                  18   complaint sought damages for covered nonsexual misconduct, as well as noncovered sexual

                                  19   misconduct, and thus “evinced a possibility that [the insured] would be held liable for damages

                                  20   within the coverage of the policy stemming from [the insured’s] nonsexual conduct” with the

                                  21   student, the insurer had a duty to defend. Id. at 1083. In particular, the Court observed that the

                                  22   insured’s no contest plea established that there had been at least one instance of sexual misconduct

                                  23   outside the policy’s coverage, but did not establish that the nonsexual misconduct alleged in the

                                  24   complaint fell outside the policy’s coverage. Id. Similarly, here, Ms. Bishop’s no-contest plea

                                  25   establishes that she engaged in at least one instance of elder abuse in violation of Penal Code

                                  26   section 368(b)(1), but it does not establish that all of the conduct alleged in the Giordano

                                  27   complaint is the criminal act to which she pled no contest. Accordingly, because Ms. Bishop is

                                  28   potentially liable for a non-criminal act—namely, conduct sounding in negligence to which she
                                                                                         11
                                   1   did not plead no contest—Great American has a duty to defend the Giordano lawsuit.

                                   2          The cases upon which Great American relies are inapposite. In 20th Century Insurance

                                   3   Company v. Schurtz, 92 Cal. App. 4th 1188 (2001), the insured entered the underlying plaintiff’s

                                   4   residence and shot at him, grazing his forehead and finger. The plaintiff sued the insured for

                                   5   assault, battery and intentional infliction of emotional distress and the insured subsequently pled

                                   6   no contest to a single felony for assault with a firearm and specifically admitted to personal use of

                                   7   the firearm. Id. at 1190. Following the no contest plea, the plaintiff amended the complaint to

                                   8   allege that the insured had negligently brandished the firearm which resulted in its discharge

                                   9   toward the plaintiff. Id. The insured policy included an exclusion for injury “which is a

                                  10   foreseeable result of an intentional or criminal act of [the] insured or which is in fact intended by

                                  11   [the] insured.” Id. at 1191. The court held that there was no duty to indemnify because it was

                                  12   undisputed that the act for which the plaintiff sought damages—the shooting—was a criminal act
Northern District of California
 United States District Court




                                  13   given that the insured had pled no contest to assault with a firearm. Id. at 1196. Here, the

                                  14   Giordano complaint seeks damages for Ms. Giordano’s physical and mental health deterioration

                                  15   and ultimate death; however, there can be multiple causes for her death and deterioration, some

                                  16   which may be the elder abuse to which she pled no contest (although the record does not identify

                                  17   what act(s) constitute the elder abuse) and some which may be acts which constitute negligence

                                  18   but are not the criminal act to which she pled no contest. This case is thus unlike Schurtz where

                                  19   there was only one cause of the injury—the insured’s shooting which was indisputedly a criminal

                                  20   act—and more like Horace Mann where the student was allegedly damaged by sexual misconduct

                                  21   and covered nonsexual misconduct.

                                  22          Century-National Insurance Company v. Glenn, 86 Cal. App. 4th 1392 (2001), similarly

                                  23   involved the same criminal act exclusion as Schurtz and a shooting. In particular, the insured pled

                                  24   no contest to felony willful discharge of a firearm arising from his shooting at a group of youths to

                                  25   frighten them. Id. at 1394. One of the youths sued the insured for injuries the youth sustained “as

                                  26   a result of the shooting.” Id. at 1395. As in Schurtz, then, it was undisputed that the damages

                                  27   sought in the underlying complaint arose from the admitted criminal act—the shooting. Again,

                                  28   here, in contrast, Great American has not established that all of the mental and physical
                                                                                         12
                                   1   deterioration and ultimately death that Ms. Giordano suffered was a result of the conduct to which

                                   2   Ms. Bishop pled no contest.

                                   3          At oral argument, Great American insisted that because all of Ms. Bishop’s conduct

                                   4   alleged in the complaint could constitute elder abuse under Penal Code section 368(b)(1), on

                                   5   summary judgment the Court must treat Ms. Bishop’s no contest plea as establishing that all of the

                                   6   damages sought in the Giordano action arose from a criminal act. There is much wrong with this

                                   7   argument. First, Great American does not cite anything to support its bald argument that all of the

                                   8   conduct alleged in the complaint could be found to be criminal elder abuse. Second, Great

                                   9   American turns the insurer’s duty to defend on its head: whereas under California law the insurer

                                  10   is obligated to defend if the underlying case potentially seeks damages covered by the policy, see

                                  11   Horace Mann, 4 Cal. 4th at 1081, Great American posits that there is no duty to defend if the

                                  12   lawsuit seeks damages that are potentially not covered. No caselaw supports Great American’s
Northern District of California
 United States District Court




                                  13   position. To the contrary, “[a]ny doubt as to whether the facts give rise to a duty to defend is

                                  14   resolved in the insured’s favor.” Id.

                                  15          Great American has not met its burden of showing that the criminal act exclusion

                                  16   eliminates any potential coverage of the damages sought in the Giordano action.

                                  17                  b. Abuse Exclusion

                                  18          Great American also contends that it has no duty to defend (and thus indemnify) pursuant

                                  19   to the abuse exclusion. That exclusion bars claims for “damages arising directly or indirectly out

                                  20   of…bodily injury…arising out of the actual, threatened or alleged abuse…by any one of any

                                  21   person.” (Id. at Sec. 2.e.(4).) As explained above, the 2007 Policy does not define “abuse.”

                                  22          Great American argues: “The Giordanos alleged that Bishop’s subpar care caused

                                  23   Giordano to develop bedsores, for which Bishop did not seek timely medical treatment, and which

                                  24   contributed to Giordano’s death. These allegations constitute ‘abuse’ within its “ordinary and

                                  25   popular sense” and since Ms. Bishop pled no contest to felony elder abuse, all of the damages

                                  26   arise out of abuse and are excluded. (Dkt. No. 62 at 15.) Great American has not met its burden

                                  27   of proving application of this exclusion to all of the damages sought by the Giordano complaint

                                  28   for the same reason as the criminal act exclusion. Great American does not cite anything to
                                                                                        13
                                   1   support its proclamation that all of the Giordano complaint’s alleged conduct constitutes “abuse”;

                                   2   it cannot meet its burden with attorney argument that it is just “common sense.” It is not common

                                   3   sense to this Court, in any event, that “subpar care” constitutes felony elder abuse. The Court

                                   4   cannot conclude as a matter of law that all of the conduct alleged in the Giordano complaint

                                   5   constitutes “abuse” as used in the 2007 Policy, especially since abuse is nowhere defined.

                                   6          Great American’s reliance on State Farm Fire & Cas. Co. v. Century Indem. Co., 59 Cal.

                                   7   App. 4th 648, 662 (1997), as modified on denial of reh’g (Dec. 23, 1997), is unpersuasive. In

                                   8   State Farm Fire, three former students sued four teachers and a school district alleging that one of

                                   9   the teachers sexually molested them, and the other defendant teachers failed to report the

                                  10   offending teacher to the proper authorities. Id. at 652. The underlying complaint alleged both

                                  11   sexual misconduct and nonsexual conduct arising from the insured’s failure to report the

                                  12   allegations of molestation. Id. at 661. The court found that unlike in Horace Mann, the non-
Northern District of California
 United States District Court




                                  13   sexual negligent failure to report was not separable from the sexual misconduct. In Horace Mann,

                                  14   “the victim sought compensation for damages arising from injury to an interest different from that

                                  15   injured by the molestation.” State Farm, 59 Cal. App. 4th at 662. In contrast, “the gravamen of

                                  16   [the] alleged negligent failure to report and the alleged molestation is essentially the same: an

                                  17   injury to the minor’s interest in protecting and preserving his or her physical integrity from sexual

                                  18   misconduct.” Id. at 663. In contrast to State Farm, here there is more than one injury: mental

                                  19   deterioration, physical deterioration, and ultimately death. Great American has not established as

                                  20   a matter of law that all of these alleged injuries were caused by “abuse” (whatever that means), as

                                  21   opposed to mere negligence covered by the 2007 Policy. Accordingly, Great American has not

                                  22   met its summary judgment burden.

                                  23                                                    ***

                                  24          On summary judgment, “the insured need only show that the underlying claim may fall

                                  25   within policy coverage.” Montrose, 6 Cal.4th at 300 (emphasis added). The burden then shifts to

                                  26   the insurer to “prove that it does not.” Id. Because Great American has not established as a matter

                                  27   of law that all of the conduct alleged in the Giordano action constitutes the criminal act to which

                                  28   Ms. Bishop pled no contest such that the criminal act exclusion would apply or “abuse” within the
                                                                                         14
                                   1   meaning of the abuse exclusion, it has not met its burden of showing no duty to defend Ms.

                                   2   Bishop in the underlying action.6

                                   3   C. Insurance Code Section 553 Does not Apply

                                   4          Finally, Great American argues that Insurance Code § 533 excludes coverage because Ms.

                                   5   Bishop pled no contest to a crime requiring a willful act. Under Section 533 “[a]n insurer is not

                                   6   liable for a loss caused by the wilful act of the insured; but he is not exonerated by the negligence

                                   7   of the insured, or of the insured’s agents or others.” This provision does not save Great

                                   8   American’s summary judgment motion. First, as explained above, Great American has not

                                   9   established all of the Giordano complaint allegations are encompassed by Ms. Bishop’s no contest

                                  10   plea. Second, Penal Code Section 368(b)(1) covers both intentional and non-intentional conduct

                                  11   and thus Ms. Bishop’s no contest plea alone cannot satisfy the willfulness requirement. See Kerns

                                  12   v. CSE Ins. Grp., 106 Cal. App. 4th 368, 395 (2003). Third, Section 533 only applies to the duty
Northern District of California
 United States District Court




                                  13   to indemnify and not the duty to defend. See Republic Indem. Co. v. Superior Court, 224 Cal.

                                  14   App. 3d 492, 497 (Cal. Ct. App. 1990), reh’g denied and opinion modified (Oct. 11, 1990)

                                  15   (“section 533 precludes only indemnification of wilful conduct and not the defense of an action in

                                  16   which such conduct is alleged.”).

                                  17   D. Estoppel/Waiver

                                  18          Because Great American has not met its summary judgment burden of proving that the

                                  19   criminal act and/or abuse exclusion eliminated any duty to defend, the Court need not address Ms.

                                  20   Bishop’s argument that Great American has waived or is estopped from asserting these exclusions.

                                  21   The Court nonetheless makes two observations. First, any objections to evidence must be made in the

                                  22   parties’ motion briefs themselves and not in a separate pleading. See N.D. Cal. Civ. L.R. 7-3(c).

                                  23   Second, under California law, implied waiver and estoppel cannot create insurance coverage where

                                  24
                                       6
                                  25     Great American did not brief whether it owes a duty to indemnify separate from the duty to
                                       defend. Its proposed order on the motion for partial summary judgment only sought a declaration
                                  26   that it did not owe Ms. Bishop a duty to defend. (Dkt. No. 58.) “[T]he duty to defend is broader
                                       than the duty to indemnify; an insurer may owe a duty to defend its insured in an action in which
                                  27   no damages ultimately are awarded.” Horace Mann, 4 Cal. 4th 1076, 1081. “Once the defense
                                       duty attaches, the insurer is obligated to defend against all of the claims involved in the action,
                                  28   both covered and noncovered, until the insurer produces undeniable evidence supporting an
                                       allocation of a specific portion of the defense costs to a noncovered claim.” Id.
                                                                                         15
                                   1   none existed in the first instance. See, e.g., Advanced Network, Inc. v. Peerless Ins. Co., 190 Cal. App.

                                   2   4th 1054, 1066 (2010).

                                   3                                              CONCLUSION

                                   4          For the reasons stated above, Great American’s motion for summary judgment is

                                   5   DENIED. The Court will hold a further case management conference on April 4, 2019 at 1:30

                                   6   p.m. in Courtroom F, 450 Golden Gate Ave., San Francisco, California. The parties shall file a

                                   7   joint case management conference statement one week in advance.

                                   8          This Order disposes of Docket Nos. 54, 60, and 64.

                                   9          IT IS SO ORDERED.

                                  10   Dated: March 11, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                      JACQUELINE SCOTT CORLEY
                                  13                                                                  United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          16
